                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

 JOHN M. HARRINGTON III,
                Plaintiff,
 v.
 DEUTSCHE BANK NATIONAL TRUST
 COMPANY AS TRUSTEE FOR THE                           C.A. NO. 1:20-cv-10932-WGY
 POOLING AND SERVICING AGREEMENT
 DATED AS OF APRIL 1, 2006 MORGAN
 STANLEY ABS CAPITAL I INC. TRUST
 2006-NC3 MORTGAGE PASS-THROUGH
 CERTIFICATES, SERIES 2006-NC3, and
 PHH MORTGAGE SERVICES,
                Defendants.

           DEFENDANTS’ ANSWER TO PLAINTIFF’S VERIFIED COMPLAINT

       Defendants, Deutsche Bank National Trust Company, as Trustee for the Pooling and

Servicing Agreement dated as of April 1, 2006 Morgan Stanley ABS Capital I Inc. Trust 2006-

NC3 Mortgage Pass-Through Certificates Series 2006-NC3 (“Deutsche Bank as Trustee”) and

PHH Mortgage Corporation (named and doing business as “PHH Mortgage Services”) (“PHH,”

together, “Defendants”), respond to Plaintiff, John M. Harrington III’s (“Plaintiff”) Complaint as

follows:

                                        INTRODUCTION

       To the extent Plaintiff’s “Introduction” contains statements and conclusions of law, relates

to Plaintiff’s expired claims for temporary injunctive relief, or constitutes a summary of Plaintiff’s

allegations and requests for relief, no response is required. To the extent a response is required,

the allegations are denied. The remaining allegations in the “Introduction” are denied.




                                                                                     1030301\305991470.v1
                                PRELIMINARY STATEMENT

       To the extent Plaintiff’s “Preliminary Statement” contains statements and conclusions of

law, relates to Plaintiff’s expired claims for temporary injunctive relief, or constitutes a summary

of Plaintiff’s requests for relief, no response is required. To the extent a response is required, the

allegations are denied. The remaining allegations in the “Preliminary Statement” are denied.

                                                 PARTIES

       1.      Defendants are without sufficient information to admit or deny the allegations in

Paragraph 1.

       2.      Denied. Further responding, Deutsche Bank as Trustee is a national banking

association.

       3.      Admitted.

                                             JURISDICTION

       4.      The allegations in Paragraph 4 constitute a legal conclusion, to which no response

is required. To the extent a response is required, the allegations are denied because the matter has

been removed to this court.

       5.      The allegations in Paragraph 5 constitute a legal conclusion, to which no response

is required. To the extent a response is required, the allegations are denied because the matter has

been removed to this court.

                                      FACTUAL BACKGROUND

       6.      The allegations in Paragraph 6 refer to a written document, which speaks for itself.

To the extent a further response is required, Defendants deny all allegations contained in Exhibit

B to the Complaint.




                                                  2
                                                                                     1030301\305991470.v1
          7.    Paragraph 7 constitutes a statement of intent, and no response is required. To the

extent a response is required, denied.

          8.    Denied.

          9.    To the extent Paragraph 9 refers to a non-party, no response is required. To the extent

the allegations pertain to PHH, they are denied.

          10.   Defendants are without sufficient information to admit or deny what HIS did or did

not do. The remaining allegations in Paragraph 10 are denied.

          11.   The allegations in Paragraph 11 refer to written documents, which speak for

themselves. The remaining allegations in Paragraph 11 are denied.

          12.   The allegations in Paragraph 12 refer to a written document, which speaks for itself.

The remaining allegations in Paragraph 12 are denied.

          13.   Defendants are without sufficient information to admit or deny the allegations in

Paragraph 13.

          14.   The allegations in Paragraph 14 refer to a written document, which speaks for itself.

The remaining allegations in Paragraph 14 are denied.

          15.   The allegations in Paragraph 15 refer to a written document, which speaks for itself.

To the extent the allegations refer to a non-party, Defendants are without sufficient information to

admit or deny the allegations in Paragraph 15. The remaining allegations in Paragraph 15 are

denied.

          16.   The allegations in Paragraph 16 refer to written documents, which speak for

themselves. The remaining allegations in Paragraph 16 are denied.




                                                   3
                                                                                      1030301\305991470.v1
       17.      Admitted that PHH responded to the purported Notice of Error by providing Plaintiff

and/or his representatives with responsive documents. Defendants are without sufficient

information to admit or deny what Plaintiff alleges were received.

       18.      Defendants are without sufficient information to admit or deny the allegations in

Paragraph 18, which relate to Plaintiff and his representative’s intentions.

       19.      The allegations in Paragraph 19 refer to a written document, which speaks for itself.

Defendants are otherwise without sufficient information to admit or deny the allegations in

Paragraph 19.

       20.      The allegations in Paragraph 20 refer to a written document, which speaks for itself.

       21.      The allegations in Paragraph 21 refer to a written document, which speaks for itself.

Defendants are otherwise without sufficient information to admit or deny the allegations in

Paragraph 21.

       22.      Denied.

                                         COUNT I
                                  DECLARATORY JUDGMENT

       23.      Defendants incorporate by reference their responses to Paragraphs 1 through 22 of

Plaintiff’s Verified Complaint.

       24.      The allegations in Paragraph 24 constitute a legal conclusion, to which no response

is required. To the extent a response is required, the allegations are denied.

       25.      Denied.

       26.      Denied.




                                                  4
                                                                                    1030301\305991470.v1
                                        COUNT II
                                  DECLARATORY JUDGMENT

       27.      Defendants incorporate by reference their responses to Paragraphs 1 through 26 of

Plaintiff’s Verified Complaint.

       28.      The allegations in Paragraph 28 constitute a legal conclusion, to which no response

is required. To the extent a response is required, the allegations are denied.

       29.      The allegations in Paragraph 29 constitute a legal conclusion, to which no response

is required. To the extent a response is required, the allegations are denied.

       30.      Denied.

       31.      Denied.

       32.      Denied.

                                      PRAYER FOR RELIEF

       Defendants deny that Plaintiff is entitled to the relief requested in Paragraphs A-G.

                                  AFFIRMATIVE DEFENSES

                              FIRST AFFIRMATIVE DEFENSE

       The Verified Complaint fails to state a claim on which relief can be granted.

                             SECOND AFFIRMATIVE DEFENSE

       Plaintiff’s claims are barred by the doctrine of laches, unclean hands, waiver, and estoppel.

                              THIRD AFFIRMATIVE DEFENSE

       Plaintiff has suffered no damages caused by Defendants or their agents, servicers, or

predecessors.

                             FOURTH AFFIRMATIVE DEFENSE

       Plaintiff has failed to mitigate his damages.




                                                  5
                                                                                   1030301\305991470.v1
                                FIFTH AFFIRMATIVE DEFENSE

          Defendants complied with all applicable statutes, regulations, case law, judicial precedent,

and court orders to which it was subject during the period of time at issue referenced in the Verified

Complaint.

                                SIXTH AFFIRMATIVE DEFENSE

          Plaintiff’s claims are barred because he is in default under his obligations under the note

and mortgage.

                              SEVENTH AFFIRMATIVE DEFENSE

          All of Defendants’ actions or inactions in proceeding with foreclosure were appropriate by

and under the terms of the note and mortgage, and were taken in good faith.

                               EIGHTH AFFIRMATIVE DEFENSE

          Any injury sustained by Plaintiff was not the proximate result of any conduct of

Defendants, but was caused by acts or omissions of others over whom Defendants had no control

or responsibility.

                                NINTH AFFIRMATIVE DEFENSE

          Plaintiff’s alleged damages, if any, are attributable to his own conduct for which

Defendants are not responsible.

                               TENTH AFFIRMATIVE DEFENSE

          The Plaintiff failed to satisfy the conditions precedent to bring a claim pursuant to M.G.L.

c. 93A.

                             ELEVENTH AFFIRMATIVE DEFENSE

          Defendants reserve the right to amend their Answer to assert additional affirmative

defenses.




                                                   6
                                                                                     1030301\305991470.v1
                         Respectfully submitted,

                         Attorneys for Defendants,
                         DEUTSCHE BANK NATIONAL TRUST
                         COMPANY, AS TRUSTEE FOR THE
                         POOLING AND SERVICING AGREEMENT
                         DATED AS OF APRIL 1, 2006 MORGAN
                         STANLEY ABS CAPITAL I INC. TRUST
                         2006-NC3 MORTGAGE PASS-THROUGH
                         CERTIFICATES SERIES 2006-NC3, and
                         PHH MORTGAGE CORPORATION (d/b/a
                         and named as PHH Mortgage Services),


                         By: Their Attorneys


                         /s/ Jordan S. O’Donnell
                         Maura K. McKelvey, BBO #600760
                         Jordan S. O’Donnell, BBO #684001
                         HINSHAW & CULBERTSON LLP
                         53 State Street
                         27th Floor
                         Boston, MA 02109
                         Tel: 617-213-7000
                         Fax: 617-213-7001
                         mmckelvey@hinshawlaw.com
                         jodonnell@hinshawlaw.com

Dated:   June 22, 2020




                         7
                                                      1030301\305991470.v1
                                CERTIFICATE OF SERVICE

        I, Jordan S. O'Donnell, hereby certify that the documents filed through the ECF system
will be sent electronically to the registered participants as identified on the Notice of Electronic
Filing (NEF) and paper copies will be sent to those indicated as non-registered participants on June
22, 2020.


                                                     /s/ Jordan S. O'Donnell
                                                     Jordan S. O'Donnell




                                                 8
                                                                                   1030301\305991470.v1
